Exhibit 10.2

FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT BETWEEN SAM K. REED
AND TREEHOUSE FOODS, INC.

THIS FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Amendment”), dated as of March 4, 2018 (the “Effective Date”), is between
TREEHOUSE FOODS, INC., a Delaware corporation (the “Company”), and SAM K. REED
(“Executive”).

WHEREAS, the Company and Executive have previously entered into an Amended and
Restated Employment Agreement, dated as of February 20, 2018 (the “Employment
Agreement”), pursuant to which Executive serves as the Chairman of the Board of
Directors of the Company (the “Board”) and Chief Executive Officer of the
Company;

WHEREAS, Executive has agreed to retire as Chief Executive Officer of the
Company, effective as of March 26, 2018 (the “CEO Retirement Date”);

WHEREAS, Executive has agreed to serve as Non-Executive Chairman of the Board
from the CEO Retirement Date through his retirement from the Board on July 1,
2018 (the “Board Retirement Date”);

WHEREAS, Executive has agreed to serve the Company in an advisory role from the
CEO Retirement Date through December 31, 2018 (the “Final Retirement Date”);

WHEREAS, the Board has determined that the Company will derive continuing
benefit by Executive continuing to provide the services outlined herein,
including advising the then Chief Executive Officer of the Company on matters he
reasonably requests, fulfilling the duties of Non-Executive Chairman of the
Board through the Board Retirement Date and otherwise assisting in an orderly
transition of the duties of Chief Executive Officer of the Company and Chairman
of the Board to new individuals;

WHEREAS, in consideration of the services provided by Executive to the Company
up to and including the Effective Date, and the services to be provided by
Executive through and including the CEO Retirement Date, the Board Retirement
Date and the Final Retirement Date, the Company will provide Executive with the
compensation set forth herein; and

WHEREAS, pursuant to Section 8(k) of the Employment Agreement, the Employment
Agreement may be amended pursuant to written instrument signed by each of the
Company and Executive.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Company and Executive hereby agree as follows:

 

  1. CEO Retirement. Executive shall continue to serve as Chief Executive
Officer of the Company from the Effective Date through the CEO Retirement Date.
Effective as of the CEO Retirement Date, Executive hereby resigns as Chief
Executive Officer of the Company and from all other officer positions then held
by him with the Company and its affiliates.

 

  2. Board Retirement. Executive shall continue to serve as Chairman of the
Board from the Effective Date through the CEO Retirement Date. Effective as of
the CEO Retirement Date, Executive shall serve as Non-Executive Chairman of the
Board through the Board Retirement Date. Effective as of the Board Retirement
Date, Executive hereby resigns as a member of the Board, including as
Non-Executive Chairman of the Board.

 

1



--------------------------------------------------------------------------------

  3. Advisory Service. Executive shall serve as an advisor to the then Chief
Executive Officer of the Company from the CEO Retirement Date through the Final
Retirement Date. In such role, Executive shall be available, on reasonable terms
and consistent with Executive’s other commitments, and as reasonably requested
by the then Chief Executive Officer of the Company, to provide advice and
business information to the then Chief Executive Officer of the Company in order
to effectuate an orderly transition.

 

  4. In consideration for the services to be provided by Executive to the
Company through each of the CEO Retirement Date, Board Retirement Date and Final
Retirement Date, the Company shall provide Executive with the following:

 

  a. The Company shall pay to Executive a pro-rata target bonus equal to
$355,000 in respect of the portion of the Company’s 2018 fiscal year during
which Executive served as Chief Executive Officer of the Company, which pro-rata
bonus shall be paid to Executive in a cash lump sum as soon as practicable
following the CEO Retirement Date;

 

  b. As soon as reasonably practicable following the Effective Date, the Company
shall issue an award to Executive under the Company’s long-term incentive plan
consisting of 76,187 restricted stock units (“RSUs”) and 76,187 performance
share units (“PSUs”); provided, however, that the foregoing number of RSUs and
PSUs is based on an assumed price per share equal to $40.00 and the actual
number of RSUs and PSUs to be issued to Executive will be adjusted up or down by
Meridian Advisors LLC based on the same price per share used by the Company to
issue RSUs and PSUs to members of the Company’s senior management in order to
provide Executive with an economically equivalent award. For the avoidance of
doubt, the Company will issue the RSUs and PSUs to Executive at the same time as
it generally issues RSUs and PSUs to members of the Company’s senior management
in the ordinary course of business during March 2018; and

 

  c. All RSUs, PSUs and options to acquire shares of common stock of the Company
(“Stock Options”) that are held by Executive (or due him under subsection 4(b)
above) as of the earlier to occur of the Final Retirement Date or the
termination of the Employment Period due to the Executive’s death or Disability,
or by the Company Without Cause (the “Termination Date”), shall become vested in
full as of the Termination Date. The number of PSUs that will vest pursuant to
the foregoing shall be determined based on the target amount. All Stock Options
held by Executive as of the Termination Date shall remain outstanding and
exercisable until the second anniversary of the Termination Date.

 

  5. All terms and provisions of the Employment Agreement not amended hereby,
either expressly or by necessary implication, shall remain in full force and
effect. All capitalized terms not defined herein shall have the definition set
forth in the Employment Agreement.

 

  6. The Company shall reimburse Executive for his reasonable attorneys fees
incurred in connection with the negotiation and documentation of this Amendment,
with a maximum reimbursement of $25,000.

 

  7. The Employment Agreement, as amended by this Amendment, embodies the entire
agreement and understanding between the parties hereto and supersedes all prior
agreements and understandings relating to the subject matter hereof.

 

2



--------------------------------------------------------------------------------

  8. This Amendment may be executed in one or more facsimile, electronic or
original counterparts, each of which shall be deemed an original and both of
which together shall constitute the same instrument.

[signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
this 4th day of March, 2018.

 

TREEHOUSE FOODS, INC. By:  

/s/ Ann M. Sardini

Name:   Ann M. Sardini Title:   Director

 

EXECUTIVE

/s/ Sam K. Reed

Sam K. Reed